DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Allowance
	II.	Claims 12, 16-17, 29, and 33-34 are allowed.

Reasons for Allowance
III.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art found is Esteban Vares et al. Pub. No.: US 2012/0124156 A1.  Esteban Vares teaches monitoring if a value of a stored datum is modified, wherein the datum is related to a user equipment or a user (see paragraph [0017] and claim 1, changes in data relating to a user held at the database and detecting changes to the first data reads on monitoring if a value of a stored datum is modified, wherein the datum is related to a user equipment or a user), a notify condition that is stored as being related to the data (see paragraph [0017] and claim 1, specifying a condition to be fulfilled in relation to third data reads on a notify condition that is stored as being related to the data); and notifying at least one respective device that the value of the datum is modified if the value is modified and the notify condition is fulfilled (see paragraph [0017] and claim 1, in response to the detecting the change (to the first data), and if it is determined that the condition specified has been fulfilled, sending one or more notification messages towards the subscriber node reads on notifying at least one respective device that the value of the datum is modified if the value is modified and the notify condition is fulfilled).
comprising respective one or more entities) that the value of the datum is modified if the value is modified and the notify condition is fulfilled.
Claims 16-17 are allowed based on their dependence on allowed independent claim 12.
Claim 29 recites limitations similar to the ones recited above in claim 12.  Therefore, claim 29 is allowed for the same reasons given above regarding claim 12.
Claims 33-34 are allowed based on their dependence on allowed independent claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





January 4, 2022
/BRANDON J MILLER/Primary Examiner, Art Unit 2647